DETAILED ACTION
This action is in reply to Applicant’s Reply submitted 28 February 2022. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to Claim 1, pages 5-8, submitted 28 February 2022 have been considered but are moot because the new ground of rejection does not rely on all references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-4 and 6-13 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 1, the recited limitation “a photovoltaic string, connected to the input end of the direct current combiner device, wherein the photovoltaic string comprises a photovoltaic module of the photovoltaic modules and one or more of the DC/DC converters located outside the direct current combiner device, an output of the photovoltaic module is directly connected to an output of the one or more of the DC/DC converters, and the output of the photovoltaic module and outputs of all the one or more of the DC/DC converters are connected in series” is unclear. 
In particular, “wherein the photovoltaic string comprises a photovoltaic module of the photovoltaic modules and one or more of the DC/DC converters located outside the direct current combiner device” is not clear. This limitation is not clear because “at least one direct current combiner device” is recited on line 7, and “the direct current combiner device” is recited on lines 9-10, so it is not clear which direct current combiner device is being referenced.
Also, “an output of the photovoltaic module is directly connected to an output of the one or more of the DC/DC converters, and the output of the photovoltaic module and outputs of all the one or more of the DC/DC converters are connected in series” is not clear. This limitation is not clear because “a photovoltaic module of the photovoltaic modules” is recited on lines 13 and 14, however “the photovoltaic module” is recited on lines 15 and 17 and “the one or more of the photovoltaic modules” was deleted, so it is now not clear which photovoltaic module on lines 15 and 17 is being referenced.
Regarding Claims 2-4 and 6-13, they depend from Claim 1 and are also rejected for the reason stated above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 6, 8, and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Erickson, Jr.  US 2012/0042588, in view of Deboy US 2013/0175883.
Regarding Claim 1, Erickson teaches a photovoltaic inverter system, comprising: 
photovoltaic modules (105, fig. 3); 
direct current/direct current (DC/DC) converters, wherein an input end of each of the DC/DC converters is connected to at least one of the photovoltaic modules, and each of the DC/DC converters is configured to control output power of the connected at least one of the photovoltaic modules (230, fig. 3); 
at least one direct current combiner device (110, fig. 3), wherein outputs of a plurality of DC/DC converters among the DC/DC converters are connected in series to form a DC/DC converter string connected to an input end of the direct current combiner device, and the direct current combiner device is configured to combine direct currents outputted from a plurality of the DC/DC converter strings; 
a photovoltaic string (230a and 230b or 230c and 230d, fig. 3), connected to the input end of the direct current combiner device, wherein the photovoltaic string comprises one or more of the photovoltaic modules and one or more of the DC/DC converters; and 
a centralized inverter (115, fig. 3), wherein an output end of the at least one direct current combiner device is connected to an input end of the centralized inverter, and the centralized inverter is configured to convert a direct current outputted from the at least one direct current combiner device into an alternating current and couple the alternating current to a power grid or a load (output of 115, fig. 3).  Erickson however is silent wherein an output of the photovoltaic module is directly connected to an output of the one or more of the DC/DC converters, and the output of the photovoltaic module and outputs of all the one or more of the DC/DC converters are connected in series.
Deboy teaches an output of a photovoltaic module (PV panel 21 via bypass circuit 4, figs. 11 and 12) is directly connected to an output of the one or more of the DC/DC converters (DC-DC converter 6 within MPPT 3, figs. 11 and 12) , and the output of the photovoltaic module and outputs of all the one or more of the DC/DC converters are connected in series (fig. 12).
Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to include the arrangement as taught by Deboy with the photovoltaic inverter system of Erickson in order to achieve the advantage of maintaining desired voltage levels.
Regarding Claim 2, the combination of Erickson and Deboy teaches all of the limitations of Claim 1 and further teaches a communication device wherein one end of the communication device is connected to the Internet cloud and the other end of the communication device is connected to at least one of the centralized inverter and the direct current combiner device, and the communication device is configured to collect production capacity information on the photovoltaic modules and schedule electric energy based on the production capacity information (refer to [0075] of Erickson). 
Regarding Claim 6, the combination of Erickson and Deboy teaches all of the limitations of Claim 1 and further teaches wherein the direct current combiner device comprises a combiner box or a busbar (525, fig. 5 and refer to [0037] and [0049] of Erickson). 
Regarding Claim 8, the combination of Erickson and Deboy teaches all of the limitations of Claim 1 and further teaches wherein the DC/DC converters are configured to communicate with the centralized inverter via the direct current combiner device (refer to [0075] of Erickson). 
Regarding Claim 12, the combination of Erickson and Deboy teaches all of the limitations of Claim 1 and further teaches sampling, by each of the DC/DC converters, an input signal or an output signal of the DC/DC converter, and performing, by the DC/DC converter, a loop process on the input signal or the output signal, to maintain the input signal or the output signal at a preset value (refer to [0072] of Erickson). 
Regarding Claim 13, the combination of Erickson and Deboy teaches all of the limitations of Claim 12 and further teaches performing, by the centralized inverter, maximum power point tracking by sampling direct current side information or alternating current side information, to obtain maximum output power of the photovoltaic inverter system (refer to [0037] and [0072] of Erickson).
Claims 3 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Erickson, Jr.  US 2012/0042588, in view of Deboy US 2013/0175883, and in further view of Fishman et al. US 2014/0132075.
Regarding Claim 3, the combination of Erickson and Deboy teaches all of the limitations of Claim 1 however is silent wherein the input end of each of the DC/DC converters is connected to two to six of the photovoltaic modules. 
Fishman teaches wherein the input end of each of the DC/DC converters is connected to two to six of the photovoltaic modules (array 31, fig. 2(a)), which provides additional DC sources.
Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to include the isolator switch as taught by Fishman with the photovoltaic inverter system of the combination of Erickson and Deboy in order to achieve the advantage of providing additional DC sources.
Regarding Claim 9, the combination of Erickson and Deboy teaches all of the limitations of Claim 1 however is silent wherein the centralized inverter has a capacity greater than 100 kW. 
Fishman teaches wherein the centralized inverter has a capacity greater than 100 kW (2,500 kW, refer to [0041]), which provides high power capacity for use with multiple DC sources.
Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to include the isolator switch as taught by Fishman with the photovoltaic inverter system of the combination of Erickson and Deboy in order to achieve the advantage of providing high power capacity for use with multiple DC sources.

Claims 4 is rejected under 35 U.S.C. 103 as being unpatentable over Erickson, Jr.  US 2012/0042588, in view of Deboy US 2013/0175883, and in further view of Abido et al. US 2017/0187189.
Regarding Claim 4, the combination of Erickson and Deboy teaches all of the limitations of Claim 1 including a conventional buck-boost converter, however is silent wherein each of the DC/DC converters is a non-isolated low gain converter comprising a non-isolated full-bridge BUCK/BOOST converter or a non-isolated half-bridge BUCK converter. 
	Abido teaches wherein each of the DC/DC converters is a non-isolated low gain converter comprising a non-isolated full-bridge BUCK/BOOST converter or a non-isolated half-bridge BUCK converter (94 or 95, fig. 1), which provides improved voltage regulation.
Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to include the converter as taught by Abido with the photovoltaic inverter system of the combination of Erickson and Deboy in order to achieve the advantage of providing improved voltage regulation.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Erickson, Jr.  US 2012/0042588, in view of Deboy US 2013/0175883, and in further view of Cheng et al. US 2014/0265595.
Regarding Claim 7, the combination of Erickson and Deboy teaches all of the limitations of Claim 1 however is silent wherein the DC/DC converters are configured to communicate with the centralized inverter according to a power line communication (PLC) protocol, a RS485 communication protocol or a Zigbee protocol. 
	Cheng teaches wherein the DC/DC converters are configured to communicate with the centralized inverter according to a power line communication (PLC) protocol, a RS485 communication protocol or a Zigbee protocol (powerline communication, refer to [0032], [0045], [0047], [0053]), which enables communication via the power lines.
Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to include the communication method as taught by Cheng with the photovoltaic inverter system of the combination of Erickson and Deboy in order to achieve the advantage of enabling communication via the power lines.

Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Erickson, Jr.  US 2012/0042588, in view of Deboy US 2013/0175883, and in further view of Ledenev et al. US 2011/0210611.
Regarding Claim 10, the combination of Erickson and Deboy teaches all of the limitations of Claim 1 however is silent regarding comprising: a protection element connected in series between a pair of the DC/DC converter strings, wherein the protection element comprises one or more of a diode, a metal oxide semiconductor (MOS) transistor, a controlled mechanical switch and a fuse. 
Ledenev teaches a protection element (12, fig. 1) connected in series between a pair of the DC/DC converter strings (vertical columns 28, fig. 1), wherein the protection element comprises one or more of a diode, a metal oxide semiconductor (MOS) transistor, a controlled mechanical switch and a fuse (diode 12, fig. 1), which protects the circuit from reverse currents. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the protection element as taught by Ledenev with the photovoltaic inverter system of the combination of Erickson and Deboy in order to achieve the advantage of protecting the circuit from reverse currents.
Regarding Claim 11, the combination of Erickson, Deboy, and Ledenev teaches all of the limitations of Claim 10 and further teaches another protection element is connected in series between a pair of the photovoltaic strings, or between a pair of the DC/DC converter string and the photovoltaic string, wherein the another protection element comprises one or more of a diode, a metal oxide semiconductor (MOS) transistor, a controlled mechanical switch and a fuse (right most diode, fig. 1 of Ledenev). 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN K BAXTER whose telephone number is (571)270-0258. The examiner can normally be reached 8:30-7:00 PM Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford N Barnie can be reached on 571-272-7492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BRIAN K BAXTER/Examiner, Art Unit 2836
31 May 2022

/DANIEL KESSIE/Primary Examiner, Art Unit 2836